Citation Nr: 1714223	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  06-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for diminished sense of smell.  

2. Entitlement to service connection for a loss of the sense of taste.  

3. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before another Veterans Law Judge at a Board hearing in September 2009.  A transcript of the hearing has been reviewed and associated with the claims file.  Thereafter, jurisdiction was transferred to the RO in North Little Rock, Arkansas.  

In March 2012 decision, the Board remanded the appeal for additional development, which included providing the Veteran with a VA examination and readjudicating the claim.  As detailed below, VA examination was provided in May 2012.  

Subsequently, in correspondence dated in April 2013, the Veteran was informed that the Veterans Law Judge who conducted the September 2009 hearing was designated as the Acting Chairman of the Board, and was thus, no longer available to consider the appeals.  The Board offered the Veteran the opportunity to testify at another Board hearing.  In May 2013, the Veteran requested an additional hearing.  

The matter was remanded by the Board in June 2013 to schedule the Veteran for an additional Board hearing. 

The Veteran testified before the undersigned at a Board hearing in North Little Rock, Arkansas in August 2014; the transcript of the hearing has been reviewed and associated with the claims file.  

Thereafter, the Board in April 2016, remanded the appeal for additional development, which included an additional VA examination and readjudication.  As discussed below, the Veteran was provided VA examinations in July 2016.  


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's diminished sense of smell (hyposmia) had its onset during military service or is otherwise related to such service.  

2. The weight of the evidence is against a finding that the Veteran's loss of sense of taste (hypogeusia) had its onset during military service or is otherwise related to such service.  

3. The weight of the evidence is against a finding that the Veteran's bilateral hearing loss disability had its onset during military service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a diminished sense of smell (hyposmia) have not been met.  38 U.S.C.A § 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2. The criteria for service connection for a loss of sense of taste (hypogeusia) have not been met.  38 U.S.C.A § 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

3. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A § 1101, 1110, 5107; 38 C.F.R. § 3.102, 3.03, 3.307, 3.309, 3.385.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by letters sent in January 2004 and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The RO readjudicated these issues in a supplemental statement of the case issued in November 2016.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Service treatment records are associated with claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be acquired prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided the opportunity to testify in hearings which occurred in September 2009 and August 2014.  

The Veteran was also afforded VA examinations in March 2004, April 2004, June 2004, April 2012, May 2012, October 2014, as well as June 2015.  As requested in the Board's remand directives, an additional VA examination was provided in July 2016.  These examinations, in total, are adequate for the purposes of the matters adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes the contentions in the February 2017 brief by the Veteran's representative that argues that the exam does not thoroughly address the etiology of the veteran's disabilities, but merely discussed the lack of data that points to gunpowder being a cause of damage to sense of smell and taste.  Additionally, it was noted that there may have been other events in service that could have caused hyposmia and hypogeusia that were not addressed.  The Board has considered such contentions, but finds that the evidence as a whole, to include such information gathered at the multiple VA examinations, is sufficient to decide these issues.  The Board notes that, in particular, the 2016 VA physician reviewed the efolder, which include the Veteran's testimony at 2 Board hearings and several lay statements.  As such, the Board finds that relevant facts and contentions have been considered.  At the 2014 hearing, the Veteran's representative stated "we're going to need a nexus for this one too" in reference to smell and such has not been provided.  See 38 U.S.C.A. § 5107(a) (stating "a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary").

The Board also noted the contention in the February 2017 representative's brief that certain audiograms were completed using a different set of testing standards and "it is not apparent that any conversion was done to verify levels of hearing loss in his 1968 exam."  The Board acknowledges this contention but finds that whether or not a conversion was done does not bring the evidence to equipoise regarding a nexus to service for the reason discussed below.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  For such disorders, service connection may be awarded solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, some degree of hearing loss is shown where auditory thresholds exceed 20 decibels.  Hensley, 5 Vet. App. at 157.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

1. Diminished sense of smell (hyposmia)

The Veteran asserts that his loss of sense of smell is due to exposure to gunpowder during his military service.  See VA 21-4138 Statement In Support of Claim, p.1, received 12/18/2003.  Specifically, he contends that he was exposed to gun powder from the artillery after guns were fired.  Id.  

The Veteran's DD-214 demonstrates that the Veteran's military occupation specialty (MOS) was a cook but also lists qualification of marksmanship with M-14 and M-16 in service data.  See Certificate of Release or Discharge From Active Duty, p.1, received 06/30/2005.  Military Personnel Record also shows that the Veteran was also awarded a secondary MOS and was assigned to a special forces unit.  See also Military Personnel Record, p.1, received 03/30/2004.  

Service treatment records are negative for complaints, diagnosis of or treatment for a loss of sense of smell (hyposmia).  Clinical evaluation at the time of the separation examination did not reference any complaints of impaired sense of smell.  Id. at 6-9

The Veteran was provided a VA examination in March 2004 which included a neurology examination for loss of smell.  See VA Examination, p.9, received 03/30/2004.  The examiner found that the Veteran does not have dysesthesias, has a normal appetite, properly swallows, and had no weight loss.  Id.  The examiner noted the Veteran's reduced smell sensation, which was first noted in 1969.  Id. at 13.  The examiner also noted that the symptoms have not changed since the onset and have not significantly limited the Veteran.  Id.  Notably, the examiner opined that the etiology of the Veteran's mild reduction in smell is unclear as the examiner reported that the file did not contain a document to provide an etiology.  Id.  Moreover, the examiner stated that, as the Veteran suggested, the reduction in smell could be related to gun smoke exposure while in service, however, the examiner ultimately determined that assigning an etiology of the Veteran's symptoms would be purely speculative.  Id.  

The Veteran was also provided an additional VA examination in April 2004, where the VA examiner noted the Veteran's complaints which included details about a gradual decrease in his sense of smell and difficulty identifying some smells.  See VA Examination, p.1.  The examiner also noted that the Veteran has no history of inhalation of any toxic fumes other than gunpowder during the service.  Id.  Although the examiner opined that the Veteran has mild hyposmia, he questioned whether this disability is directly service related.  Id. at 3.  

In September 2009, the Veteran testified at his hearing that the hyposmia was gradual.  See Hearing Testimony, p. 8, 21, received 09/25/2009.  The Veteran also stated that although he enjoyed ham, food, including steak and hamburgers did not smell the way they used to prior to service.  Id. at 8.  

The Veteran was also provided a VA examination in April 2012, where the VA examiner considered the prior medical opinions in the record and also noted Veteran's statement that he was exposed to gunpowder while in military service and as a result of inhalation of gunpowder, he has decreased sense of smell.  See VA Examination, p.1, received 04/25/2012.  The Veteran also reported that after he returned from Vietnam, he noticed that his sense of smell significantly decreased.  Id. at 2.  After examining the Veteran, the examiner diagnosed the Veteran with loss of smell, but indicated partial severity.  Id. at 2.  General observations from the examination also revealed that smell was not specifically tested due to lack of necessary testing materials.  Id.  However, under diagnostic testing, the examiner noted that qualitative smell testing, performed in April 2004 for 10 different odors, resulted in 8/10 accuracy, which was determined to be qualitatively normal without a known anatomical or pathological basis for the condition.  Id. at 3.  

In August 2014, the Veteran was provided with an additional opportunity to testify at a travel board hearing.  At this hearing, the Veteran testified that he had a loss in his sense of smell and also discussed smell tests findings of diminished senses.  See Hearing Testimony, p.15-16, received 09/20/2014.  

The Veteran was also provided an additional VA examination in July 2016, where he was diagnosed with hyposmia.  See C&P Exam, p.1, received 08/04/2016.  Although the Veteran stated that he was exposed to gunpowder during military service, the VA examiner noted that there was no documentation to support the Veteran's onset of the disability in the record.  Id. at 2.  The examiner also reviewed the neurological opinion from 2004 but noted that the examination of the Veteran was normal and that there was no document in the file to suggest an etiology for hyposmia.  Id.  The VA examiner also opined that there is no established data to support that gunpowder would cause damage to the sense of smell.  Id.  

2. Loss of the sense of taste (hypogeusia)

The Veteran is also seeking service connection for loss of taste (hypogeusia) which he asserts was caused by gunpowder exposure as discussed above in the previous section.

Service treatment records are negative for a diagnosis of or treatment for a loss of sense of taste (hypogeusia) during service.  Clinical evaluation at the time of the separation examination did not contain complaints of hypogeusia.  

The Veteran's private medical records do not demonstrate a diagnosis of hypogeusia.  However, medical records from 1995 showed that he was seen for a complete check as he had not been seen for 10 years and also demonstrated that while the Veteran had complained of choking symptoms, the examination revealed normal physical findings for the head, nose and throat.  See Medical Treatment Record-Non Government Facility, p.9, received 06/29/2004.   

The Veteran was also provided a VA examination in March 2004, as discussed above.  Here, the examiner noted the Veteran's complaints of reduced taste with an onset of 1969, however he also opined that this does not functionally limit him.  Id. at 9, 13.  Further, the examiner noted that the etiology of the mild reduction in taste is unclear as there is nothing in the Veteran's file to suggest an etiology.  Id. at 13.  However, the examiner also noted that the Veteran's assertion of reduction in taste due to gun powder exposure could be possible, but ultimately found that etiology would be speculative.  Id.  

The Veteran was also provided a VA examination in April 2004, where the VA examiner noted the Veteran's complaints, which included a gradual decrease in his sense of taste.  The examiner also noted the Veteran's reported tendency to salt his food to obtain any flavor as he reported that food tastes flat, while noting that the Veteran was able to identify sweet, sour, and bitter taste with no significant difficulty.  Id. at 1.  Additionally, the examiner found that there is no history of inhalation of any toxic fumes other than gunpowder during service.  Id.  Ultimately, the examiner found that the actual loss of the sense of taste is unlikely, however he provided vitamins for the Veteran.  Id. at 3.  

As discussed above, in September 2009, the Veteran testified at his hearing that gun powder exposure for many hours contributed to his hypogeusia during service as he experienced a decrease in ability to taste food.  

The Veteran was also provided a VA examination in April 2012, where the VA examiner considered the prior medical opinions in the record and also noted Veteran's statement that he was exposed to gunpowder while in military service and as a result of inhalation of gunpowder, he has decreased sense of taste.  See VA Examination, p.1, received 04/25/2012.  The Veteran also reported that after he returned from Vietnam, he noticed that his sense of taste decreased.  Id. at 2.  Although the Veteran indicated that foods he enjoyed prior to service were not as flavorful after separation, he stated that he can still taste salty foods fairly well.  Id.  After examining the Veteran, the examiner diagnosed the Veteran with loss of taste, however the examiner also indicated loss of taste with partial severity.  Id.at 3.  General observations from the examination also revealed that taste was not specifically tested due to lack of necessary testing materials.  Id. at 2.  However, under diagnostic testing performed in April 2004, the examiner noted that qualitative smell testing, performed for 10 different odors, resulted in 8/10 accuracy, which was determined to be qualitatively normal without a known anatomical or pathological basis for the condition.  Id. at 3.  

In August 2014, the Veteran was provided with an additional opportunity to testify at a travel board hearing where he testified that his sense of taste was different.  The Veteran's representative also cited to unknown literature which discussed gun powder exposure but acknowledged that the Veteran needs a nexus opinion for this.  

Additionally, although a September 2014 medical record showed that the Veteran was seen for hearing loss complaints, upon examination, his nose and oral cavity were within normal limits.  See Medical Treatment Record-Non Government Facility, p.2, received 10/20/2014.  

The Veteran was also provided an additional VA examination in July 2016, where he was diagnosed with hypogeusia.  See C&P Exam, p.1, received 08/04/2016.  Although the Veteran stated that he was exposed to gunpowder during military service, the VA examiner noted that there was no documentation to support the Veteran's onset of the disability in the record.  Id. at 2.  The examiner also reviewed the neurological opinion from 2004 but noted that the examination of the Veteran was normal and that there was no document in the file to suggest an etiology for hypogeusia.  Id.  The VA examiner also opined that there is no established data to support that gunpowder would cause damage to the sense of taste.  Id.  It was noted that the Veteran's exposure to gunpowder as a mail clerk would have been casual exposure.  

3. Bilateral hearing loss:

The Veteran's DD-214 demonstrates that the Veteran's military occupation specialty (MOS) was a cook.  However the Military Personnel Record also shows that the Veteran was also awarded a secondary MOS and was assigned to a special forces unit.  See also Military Personnel Record, p.1, received 03/30/2004.  

The Veteran's audiogram from the induction examination on September 22, 1966 showed pure tone thresholds, in decibels, of 5, 5, 0, 0, 5 at 500, 1000, 2000, 3000, 4000 Hertz (Hz) respectively, in the right ear and 5, 0, 0, 5, 5, 20 at 500, 1000, 2000, 3000, 4000, and 6000 Hz in the left ear.  See STR, p. 21, received 02/02/2004.  The audiogram from the separation examination on September 19, 1968 showed pure tone thresholds, in decibels, of 0(15), 0(10), 0(10), 0(5) [conversion noted in parenthesis] in both right and left ear at 500, 1000, 2000, 4000.  Id. at 5.  Additionally, the report of medical history showed that there was no complaint of hearing loss at separation in spite of the Veteran's other reported medical problems.  Id. at 10.  There were no other medical records from service documenting any in-service treatment for hearing loss.  

The Veteran was afforded a VA examination in March 2004 where the VA examiner noted normal bilateral hearing thresholds from the induction and separation examination in the military records.  See VA Examination, p.1, received 03/30/2004.  The examiner also noted the Veteran's complaints of longstanding bilateral gradual hearing loss and noise exposure during military service without hearing protection.  Id.  However, the Board also noted that the Veteran also stated that he reported occupational noise exposure with hearing protection and recreational noise exposure without hearing protection.  Id.  The examiner also conducted a physical examination with pure tone threshold results, in decibels, of 20, 10, 20, 55, 55 at 500, 1000, 2000, 3000, and 4000 Hz respectively, in the right ear and 10, 5, 10, 50, 50 at 500, 1000, 2000, 3000, 4000 Hz in the left ear.  See VA Examination, p.1, received 03/30/2004.  As a result, the examiner offered the opinion that bilateral hearing loss could not be related to events of noise exposure in service since the audiometric data at the separation examination showed normal thresholds bilaterally.  Id. at 3.  

The Veteran also received a VA examination in April 2004, where the VA examiner noted the Veteran's history and discussed the pure tone audiometry examination with normal hearing up to 2000 Hz with a 55 decibel loss of 3 and 4 kilohertz in the right ear, and 50 decibels in the same frequency in the left ear.  See VA Examination, p.1, received 04/26/2004.  The examiner then concluded that the hearing loss was service related and noise induced.  Id. at 3.  However the examiner also considered childhood noise exposure but noted that there was no subsequent significant worsening of his hearing following service.  

In September 2009, the Veteran testified that he suffered hearing loss as a result of blasts and fire from combat.  See Hearing Testimony, p. 20, received 09/25/2009.  He also described feeling the concussion of the blast when guns were fired and also noted that he was not provided hearing protection for fire blasts.  Id. at 20, 21.  The Veteran stated that his onset was within a year after separation.  Id. at. 30.  

The Veteran was also provided with a VA examination in May 2012.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz and 6000 or higher.  See VA Examination, p. 3, received 05/04/2012.  The examiner noted that the Veteran had normal hearing at separation with no significant threshold shifts in comparison to his induction examination in September 1966.  Id. at 4.  The examiner also stated that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  Id.  The rationale the examiner provided included normal clinical findings at separation in addition to no significant changes in hearing thresholds greater than normal measurement.  

In August 2014, the Veteran was provided with an additional opportunity to testify at a travel board hearing.  The Veteran noted that he was diagnosed with hearing loss and additionally testified that as a mail clerk, he was placed in a heavy artillery unit where he flew in helicopters, however because he was not placed in the gun crew, he was not provided hearing protection.  See Hearing Transcript, p.3, received 09/20/2014.  He also testified that he experienced hearing problems while in service as well as upon returning to civilian life.  Id. at 5-6.  The Veteran's representative from Veterans of Foreign Wars, stated that literature speaks to hearing loss but recognized that they need a nexus for this issue.  Id. at. p.16.  

Private Medical Records show that on September 11, 2014, the Veteran was treated by Dr. J.B. who stated that tests and reports reviewed showed severe high frequency sensorineural hearing loss in both ears with a positive finding of hearing loss.  See Medical Treatment Record- Non Government Facility, p.1, 2, 5, received 10/20/2014.  The audiological findings revealed pure tone thresholds, in decibels, of 25, 25, 55, 60, and 65 at 500, 1000, 2000, 3000, 4000 Hertz (Hz) respectively, in the right ear and 25, 20, 60, 60, and 65 in the left ear, however general examination revealed normal clinical hearing.  Id. at 2-3.  

The Veteran was also afforded an additional VA examination on April 2016 which included diagnosis of bilateral sensorineural hearing loss in frequency range of 500-4000 Hz.  See VA Examination, p. 3, received 08/04/2016.  The examiner noted that the hearing loss in both right and left ears were not at least as likely as not caused by or a result of an event in military service.  Id. at 3-4.  The rationale provided included normal hearing noted at discharge, the Veteran's lack of hearing protection for recreational noise exposure, as well as the Veteran's indication of no hearing loss on the report of medical history checklist.  Id.  There was no permanent positive threshold shift between 500 and 6000 Hz.  The pure tone thresholds, in decibels, of 25, 20, 60, 65, and 65 at 500, 1000, 2000, 3000, and 4000 Hz respectively, in the right ear and 20, 20, 60, 65, and 65 in the left ear.  Id. at 1-2.  

Analysis

Upon review of the evidence, the Board finds that service connection is not warranted for the Veteran's loss of sense of smell, loss of sense of taste, and bilateral hearing loss for the reasons discussed below.  

1. Diminished sense of smell (hyposmia) and loss of the sense of taste (hypogeusia)

The July 2016 VA examination reflects a diagnosis of hyposmia and hypogeusia.  Accordingly, the Board finds that the initial element of service connection - a current disability -- has been established by the evidence of record.  The Board next turns to evidence regarding an in-service injury/event.    

As noted above, the service treatment records do not refect a diagnosis of or treatment for hyposmia or hypogeusia in service.  However, the Board has considered the Veteran's lay statements made during the September 2009 hearing and August 2014 hearing as to the in-service injury.  See Hearing Testimony, p.30, received 09/25/2009; see also Hearing Testimony,p.15-16, received 09/20/2014.  In particular, the Veteran testified at the 2014 Board hearing that he noticed a problem with his sense of smell and taste about 5 or 6 months after being in Vietnam.  Based on the Veteran qualifying with the M-14 and M-16 and the evidence of his service in Vietnam, the Board finds exposure to gunpowder to be consistent with his circumstances, types, and places of service.  In light of this, the competent lay testimony, and resolving doubt on this material issue, the Board finds an in service injury element of service connection has been met.  The Board now turns to the currently diagnosed hyposmia is at least as likely as not attributable to the in service injury.  

Although the evidence shows current diagnoses hyposmia and hypogeusia and in-service, the Board finds the weight of the evidence is against a causal link or nexus to service.  In this regard, under diagnostic testing performed in April 2004, the examiner noted that qualitative smell testing, performed for 10 different odors, resulted in 8/10 accuracy, which was determined to be qualitatively normal without a known anatomical or pathological basis for the condition.  Additionally, the April 2012 VA examiner reported that, while there was no alternative objective explanation for the Veteran's hyposmia and hypogeusia, any relationship between the symptoms to gunpowder exposure or any other service-related exposure/injury could not be established without resort to speculation.  As such, the Board remand in 2016 for an addendum opinion.  The 2016 VA examiner stated that it was less likely than not related to the Veteran's military service.  The VA physician noted that there was no documentation to support the Veteran's onset of the disability in the record and the report notes that the Veteran's efolder was reviewed.  The examiner also reviewed the neurological opinion from 2004 but noted that the examination of the Veteran was normal and that there was no document in the file to suggest an etiology for hypogeusia.  The VA examiner also opined that there is no established data to support that gunpowder would cause damage to the sense of taste and smell.  

The Board finds this opinion and in combination with the insights of the March 2004 and April 2004 VA physicians are entitled to significant weight as the VA clinicians have specialized training, considered pertinent facts (such as the Veteran's exposure to gunpowder), conducted an examination of the Veteran, and a rationale for the opinion.  The Board finds that these opinions outweigh the Veteran's statement regarding etiology.  In this regard, the Board finds that the Veteran lacks the appropriate specialized training and/or knowledge to provide an opinion the origin of problems with sensory organs, such as the nose and tongue.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

2. Bilateral hearing loss

At the outset, the record establishes a current disability in bilateral hearing loss.  The Board notes that there are numerous audiometric examinations to confirm the current hearing loss disability in the claims file.  For example, the July 2016 VA examination reflects a diagnosis of sensorineural hearing loss, therefore, the first element of a current disability for service connection is established.  See C&P Exam, p.1, received 08/04/2016.  Accordingly, the evidence established the initial element of service connection claim - a current bilateral hearing loss disability for VA purposes.  

The Board also finds that the Veteran has satisfied the second element of service connection, in-service incurrence or aggravation of a disease or injury.  See 2016 Board Remand at 4.  In connection with the service connection for tinnitus issue, the Board noted the Veteran's 2014 testimony regarding exposure to gun fire, artillery, and loud helicopters during service without hearing protection.  The Board found that based on his service in Vietnam while being attached to artillery unit and his qualification with the M14 and M16 rifles, exposure to hazardous levels of noise during service was established.  The next question is whether there is a relationship between the in service occurrence and current disability.  

The Board finds that the evidence fails to establish the third element of service connection as there is no nexus based on the negative opinions discussed above.  The Board notes the September 2014 opinion from J.B., M.D., stating that it is "[m]ore likely than not, his current tinnitus and hearing loss or due to the noise exposure he had in the military."  This opinion fails to support a connection between the Veteran's current bilateral hearing loss and service.  Therefore, the Board places little weight, if any, on this opinion because the is not rationale accompanying the conclusion.  

The Board does place much weight on the opinion of the 2016 VA examiner.  As discussed above, the examiner noted that the hearing loss in both right and left ears were not at least as likely as not caused by or a result of an event in military service.  The rationale provided included normal hearing noted at discharge, the Veteran's lack of hearing protection for recreational noise exposure, as well as the Veteran's indication of no hearing loss on the report of medical history checklist.  Here, the VA examiner was aware of the pertinent facts, to include the Veteran's service and post-service noise exposure, and supported the conclusion with a rationale that was logical and reference pertinent evidence of record.  

The Board must also consider presumptive service connection under 38 C.F.R. § 3.309(a).  In this case, the evidence of record does not show that the Veteran's bilateral hearing loss manifested to a compensable degree of ten percent or more within one year after his discharge from service in September 1968.  38 C.F.R § 3.307(a)(3).  Additionally, the Board notes that lay evidence of hearing loss shortly after separation from service exists, however this evidence is not clinically measured and does not provide a basis for the specific degree of manifestation required under 38 C.F.R. § 3.307 as such it lacks probative value.  

Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Board must also consider whether the record supports a finding of continuity of symptomology for sensorineural hearing loss.  If so, service connection may be warranted for a chronic disease solely on this basis.  38 C.F.R § 3.309(a).  In this case, the Veteran has reported hearing loss since service.  See Hearing Testimony, p.30, received 09/25/2009.  The Board acknowledges that the Veteran is competent to report observable symptoms such as difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears is capable of lay observation).  However, the weight of the evidence is against a finding of continuity of symptomatology here for the reasons discussed below.  

The Board is cognizant that an absence of documented treatment cannot serve as the sole basis for finding the Veteran not credible in his reports of continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The gap of 36 years between the date of the separation examination and the Veteran's first documented complaint of hearing loss is important to note as it largely undercuts the claim of continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (stating that a significant lapse in time between service and post-service medical treatment may be a factor for consideration); see also VA Examination, p.1, received 03/30/2004.  However, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomology.  Therefore, although the Board acknowledges the Veteran's statement that he had hearing problems during and shortly after he left service in 1968, because the hearing loss complaints start in late 2000's, well after the date of separation from service, the Board grants this statement less weight in light of the totality of the objective medical evidence.  Thus, as there is no diagnosis of bilateral hearing loss during military service or within the presumptive period of time, the Veteran's service connection claim does not qualify for presumptive service connection for a chronic disease.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Therefore, the Board finds that the preponderance of the evidence is against a finding of a nexus to service so the benefit of the doubt not apply.  38 U.S.C.A. § 5107(b).  As such, service connection for bilateral hearing loss is not warranted.   38 C.F.R. 3.303.  



ORDER

Service connection for diminished sense of smell is denied.  

Service connection for loss of sense of smell is denied.  

Service connection for hearing loss is denied.  



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


